NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                          DEC 13 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.    17-30254

                Plaintiff-Appellee,               D.C. No.
                                                  2:17-cr-00108-RMP-1
 v.

VICTOR LEE CONRAD,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                           Submitted December 5, 2018**
                               Seattle, Washington

Before: W. FLETCHER, BYBEE, and WATFORD, Circuit Judges.

      1. The district court’s failure to include in its jury instructions the particular

firearms corresponding to each count did not relieve the government of its burden

to prove that Victor Conrad satisfied every element of the offense of being a felon

in possession of a firearm and ammunition under 18 U.S.C. § 922(g)(1). We need


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 2

not decide whether Conrad waived review of this issue, or whether possession of a

particular firearm is an element of the offense under § 922(g)(1), as opposed to a

means of satisfying the element of possession of “any firearm.” Even assuming

those questions are resolved in Conrad’s favor, there was no plain error here

because the particular firearms corresponding to each count were included in the

special verdict form. See United States v. Alghazouli, 517 F.3d 1179, 1188 (9th

Cir. 2008). Thus, there is no question that the jury unanimously found that Conrad

possessed the particular firearms required for conviction on each count.

      2. Conrad’s facial and as-applied constitutional challenges to § 922(g)(1)

are foreclosed by previous decisions of this court. See United States v. Davis, 242

F.3d 1162, 1162–63 (9th Cir. 2001) (per curiam) (rejecting facial Commerce

Clause challenge); United States v. Hanna, 55 F.3d 1456, 1462 (9th Cir. 1995)

(rejecting as-applied challenge where firearm had traveled interstate in the past).

      AFFIRMED.